____________

                              No. 95-2222
                             ____________


Harold O. Postma;                  *
Greta K. Postma,                   *
                                   *
                Appellants,        *
                                   *
     v.                            *
                                   *
First Federal Savings & Loan       * Appeal from the United States
of Sioux City; Charles L.          * District Court for the
Corbett; Douglas Grindberg;        * Northern District of Iowa
Marilyn Berke; Randy Jacobsma;     *
Iowa Mediation Service, Inc.;      *
Hank Ostwald; Bonnie Campbell;     *
John Wagenaar,                     *
                                   *
                Appellees.         *

                             ____________

                    Submitted:   December 13, 1995

                        Filed: January 19, 1996
                            ____________

Before McMILLIAN, JOHN R. GIBSON and BEAM, Circuit Judges.
                           ____________


McMILLIAN, Circuit Judge.


     Harold O. Postma and Greta K. Postma appeal from a final
judgment entered in the District Court for the Northern District of
Iowa against them and in favor of First Federal Savings & Loan
Association of Sioux City, Iowa (First Federal), and certain
individual employees of First Federal (the First Federal
defendants), and the Iowa Mediation Service, Inc., and Hank Ostwald
(the Iowa Mediation Service defendants). Postma v. First Federal
Savings & Loan Ass’n, No. C93B4058 (N.D. Iowa Mar. 28, 1995)
(judgment). For reversal, the Postmas argue the district court
erred in holding it lacked subject matter jurisdiction over their
claims against the First Federal defendants and in holding they had
failed to state a claim upon which relief could be granted against
the Iowa Mediation Service defendants. For the reasons discussed
below, we affirm the judgment of the district court.


     The underlying facts are fully set forth in the district
court’s March 28, 1995, summary judgment order. In brief, in 1986,
the Postmas had borrowed money from First Federal; the loan was
secured by a mortgage on certain agricultural property. In 1990
the Postmas defaulted, and in June 1991 First Federal filed a
mortgage foreclosure action in state court. The Postmas removed
the action to federal district court, but the federal district
court later remanded the case to state court. In March 1992 the
state court entered a decree of foreclosure in favor of First
Federal. The Postmas filed post-judgment motions to dismiss the
foreclosure action and to vacate the judgment and for temporary
injunctive relief.    The state court denied the post-judgment
motions.   The Postmas did not appeal the judgment or the order
denying the post-judgment motions. The property was later sold at
a sheriff’s sale.


      In June 1993 the Postmas filed a pro se complaint in federal
district court against the First Federal defendants alleging
violations of Iowa law in foreclosing on the Postmas' mortgage,
breach of contract, racketeering violations, violation of the Truth
in Lending Act, redlining, trespass, and burglary. The Postmas
also sued the Iowa Mediation Service defendants alleging failure to
proceed with mediation as required by Iowa law. The Iowa Mediation
Service defendants filed a motion to dismiss for failure to state
a claim. The First Federal defendants filed motions for summary
judgment.    At the district court’s request, the parties filed
supplemental briefs on the question of subject matter jurisdiction.




                               -2-
     In February 1994 the district court1 granted the Iowa
Mediation Service defendants’ motion to dismiss. Under Iowa law
farm mediators are immune from liability for civil damages unless
they act in bad faith, with malicious purpose, or in a manner
exhibiting willful and wanton disregard of human rights, safety, or
property. Iowa Code § 13.16. The district court concluded that
the complaint failed to set forth facts or allegations that the
Iowa Mediation Service defendants had acted in bad faith, with
malicious purpose or in willful and wanton disregard of human
rights, safety, or property.


     In March 1995 the district court,2 in an extensive memorandum
order, concluded that it did not have subject matter jurisdiction
and accordingly dismissed the Postmas’ claims against the First
Federal defendants. Slip op. at 7-11, citing Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983). Under the Rooker-Feldman
doctrine, because federal district courts are courts of original
jurisdiction, they lack subject matter jurisdiction to engage in
appellate review of state court decisions; review of state court
decisions may be had only in the Supreme Court. The district court
noted that the Postmas’ current action was essentially a collateral
attack in federal district court on a state foreclosure judgment.
The district court decided that the Postmas’ current claims were
"inextricably intertwined" with the state foreclosure judgment and
that it could not evaluate those claims without reviewing the state
foreclosure decision, which is exactly what is barred by the
Rooker-Feldman doctrine. This appeal followed.




     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
     2
      The Honorable Mark W. Bennett, United States District Judge
for the Northern District of Iowa.

                               -3-
      For reversal, the Postmas argue the district court erred in
holding it did not have subject matter jurisdiction because the
Rooker-Feldman doctrine does not apply when the plaintiff has been
denied procedural due process in the state court.      The Postmas
argue that they did not receive constitutionally adequate notice to
cure or to mediate and thus were denied a fair opportunity to
participate in the foreclosure proceedings in state court.       We
disagree. As noted by the district court, the Postmas’ claims in
the present case are inextricably intertwined with the state court
judgment. In particular, their current claims can succeed only to
the extent that the state court wrongly decided the foreclosure
action.    "Where federal relief can only be predicated upon a
conviction that the state court was wrong, it is difficult to
conceive the federal proceeding as, in substance, anything other
than a prohibited appeal of the state-court judgment." Keene Corp.
v. Cass, 908 F.2d 293, 296-97 (8th Cir. 1990) (citation omitted).
See, e.g., Wright v. Tackett, 39 F.3d 155 (7th Cir. 1994) (per
curiam) (action alleging conspiracy to violate civil rights in
connection with foreclosure held barred by Rooker-Feldman), cert.
denied, 115 S. Ct. 1100 (1995); Ritter v. Ross, 992 F.2d 750 (7th
Cir. 1993) (similar), cert. denied, 114 S. Ct. 694 (1994).3

    3
     Following oral argument, counsel for the Postmas notified the
court by letter dated December 13, 1995, with copies to opposing
counsel, that any reference during oral argument that Greta Postma
had participated to a limited extent in the state court foreclosure
action was a misstatement. Subsequently, the Postmas notified the
court by letter dated December 28, 1995, that they had discharged
their attorney. In this letter the Postmas stated that they had
not received notice of the state court foreclosure action,
including the motion to remand, motions for summary judgment,
notice of mediation, notice of the right to cure, and other
filings. In addition, the Postmas stated that Greta Postma was
never served and had never appeared in the state court foreclosure
action and that Harold Postma had only consented to federal court
jurisdiction.   By letter dated December 28, 1995, the Postmas
submitted two additional citations to the court. See Fed. R. App.
P. 28(j).

     The court ordinarily does not consider matters submitted
directly by parties who are represented by counsel. The Postmas

                               -4-
were represented by counsel, but they discharged their attorney
after oral argument.    We have considered the Postmas’ pro se
submissions and briefly respond to them as follows. We hold the
Postmas’ pro se arguments are without merit.

     First, contrary to the Postmas’ argument, there is no
procedural due process exception to the Rooker-Feldman doctrine.
See Ritter v. Ross, 992 F.2d 750, 752-54 (7th Cir. 1993)
(plaintiffs’ complaint that alleged they did not receive notice of
foreclosure action and opportunity to object held barred by
Rooker-Feldman doctrine; plaintiffs cannot seek reversal of state
court judgment simply by casting complaint in form of civil rights
action), cert. denied, 114 S. Ct. 694 (1994). Federal district
courts do not have jurisdiction over challenges to state court
decisions in particular cases arising out of judicial proceedings
even if those challenges allege that the state court’s action was
unconstitutional. See District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462, 486 (1983). The Postmas’ complaint does not
challenge in general the state foreclosure statute, the mediation
statute or state procedural rules; the federal district court would
have jurisdiction over such claims which would not require review
of a state court judgment in a particular case.

      Next, we note that Greta Postma raised the issue of the
adequacy of notice in her affidavit. She asserted in her affidavit
filed in this litigation that she "never signed, filed or otherwise
appeared in the foreclosure action . . . or in federal court to
which it was removed by an Answer signed by [her] husband."
However, the record indicates that Greta Postma actually knew about
the state court foreclosure action. As noted by the district court
in its summary judgment analysis, Postma v. First Fed. Sav. & Loan
Ass’n, No. C93-4058, slip op. at 14-19 & n.9 (N.D. Iowa Mar. 28,
1995) (order on motions for summary judgment), Greta Postma’s
affidavit was directly contradicted by the allegations in the
Postmas’ complaint and amended complaint that the Postmas filed an
answer and removed the foreclosure action to federal district
court. The complaint filed by the Postmas in the United States
District Court for the District of South Dakota, which involved
substantially the same facts as this litigation, was signed by both
Greta Postma and Harold Postma.      Both Greta Postma and Harold
Postma signed certain state court post-judgment filings, i.e. the
petition to vacate judgment and the application for a temporary
restraining order. In addition, the state court foreclosure decree
found that the Postmas had received adequate notice of the
foreclosure action. First Fed. Sav. & Loan Ass’n v. Postma, Equity
No. 17180, slip op. at 2 (Iowa Dist. Ct. Mar. 30, 1992) (defendants
were served by publication and by mail to three last known
addresses).   See also Postma v. First Fed. Sav. & Loan Ass’n,
No. C93-4058, slip op. at 21 n.12 (holding state court had personal
and subject matter jurisdiction; even if notice was defective,

                               -5-
     The Postmas also argue the district court erred in dismissing
their claims against the Iowa Mediation Service defendants. We
disagree. They alleged at most that the Iowa Mediation Service
defendants acted negligently, and not in bad faith, with malicious
purpose, or in willful and wanton disregard of human rights,
safety, or property.


     Accordingly, the judgment of the district court is affirmed.


     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


notice did not amount   to no notice at all; defendants complied with
statutory mediation     and foreclosure provisions; in any event,
failure to comply       with statutory mediation and foreclosure
provisions would have   rendered judgment merely voidable, not void).


     Finally, the cases cited by the Postmas in their Rule 28(j)
letter are distinguishable. Neither case involved the same kind of
procedural posture as the present case, that is, a federal action
that amounts to a collateral attack on a final state court
judgment. Kornblum v. St. Louis County, No. 93-4111 (8th Cir. Dec.
22, 1995) (banc) (1995 WL 755347), involved a civil rights action
alleging deprivation of property without due process. In that case
the plaintiff alleged that the defendant county had failed to give
notice that certain property that the plaintiff had bought had been
declared a nuisance before demolishing the property. Production
Credit Ass’n v. Spring Water Dairy Farm, Inc., 407 N.W.2d 88 (Minn.
1987), involved an action by a lender to secure pre-trial
possession of secured property after the debtor defaulted on
repayment of a loan. The debtor demanded mediation and filed a
motion to restrain the lender from repossession. The state trial
court restrained repossession pending mediation. The state supreme
court held that the debtor could invoke mandatory mediation
procedures even though the debt enforcement proceedings had been
commenced prior to the effective date of the Minnesota mediation
statute and it is in that context that the decision refers to
dismissal as the customary remedy when an action is commenced in
violation of a statute. Id. at 90-91 (debtor served with summons
and complaint but not with mediation notice could obtain dismissal
of action to enforce debt).

                                  -6-